Case 20-12085-CSS   Doc 67   Filed 03/02/21   Page 1 of 5
Case 20-12085-CSS   Doc 67   Filed 03/02/21   Page 2 of 5

                    EXHIBIT A
                                             Case 20-12085-CSS                                   Doc 67               Filed 03/02/21                    Page 3 of 5
                                                                                                         EXHIBIT A
                                                                                               Core Notice Parties Service List
                                                                                              Served via the Method Set Forth

           Description                                Name                                        Address                            Fax                         Email                           Method of Service
Core                              10644579 Canada Inc                           5592 Ferrier St                                               alco@dynamite.ca                          First Class Mail
                                                                                Mount Royal, QC H4P 1M2                                                                                 Email
                                                                                Canada
Core                              Agence du Revenu du Quebec                    Attn: Daniel Cantin                                           danielcantine@revenuequebec.ca            First Class Mail
                                                                                3800 de Marly Street                                                                                    Email
                                                                                Sector 528
                                                                                Quebec, QC H3B 4W5
                                                                                Canada
Notice of Appearance and         Ashby & Geddes, PA                             Attn: William P. Bowden                        302-654-2067   wbowden@ashbygeddes.com                   Email
Request for Notices                                                             Attn: Katharina Earle                                         kearle@ashbygeddes.com
Counsel for the National Bank of                                                500 Delaware Ave, 8th Fl
Canada, Bank of Montreal, The                                                   P.O. Box 1150
Toronto-Dominion Bank and                                                       Wilmington, DE 19899
Federation des Caisses
Desjardins du Quebec
Counsel to the Agent and the
Lenders
Core                             Attorney General of Canada                     Procureur General du Canada                                   notificationPGC-AGC.civil@justice.gc.ca   First Class Mail
                                                                                Tour est 5e etage, Complex Guy-Favreau                                                                  Email
                                                                                200 boul. Rene-Levesque Ouest
                                                                                Montreal, QC H2Z 1X4
                                                                                Canada
Core                              Attorney General of Quebec                    Ministere de la Justice du Quebec                             informations@justice.gouv.qc.ca           First Class Mail
                                                                                Edifice Louis-Philppe-Pigeon                                                                            Email
                                                                                1200 Route de l'Eglise
                                                                                Quebec, QC G1V 4M1
                                                                                Canada
Core                              Bank Of Montreal                              105 St-Jacques St, 3rd Fl                                                                               First Class Mail
                                                                                Montreal, QC H2Y 1L6
                                                                                Canada
Notice of Appearance and         Brookfield Properties Retail, Inc., as Agent   Attn: Kristen N. Pate                          312-442-6374   bk@brookfieldpropertiesretail.com         Email
Request for Notices                                                             350 N Orleans St, Ste 300
Counsel to Brookfield Properties                                                Chicago, IL 60654-1607
Retail, Inc.
Core                             Canada Revenue Agency                          Department of Justice Canada                                  chantal.comtois@justice.gc.ca             First Class Mail
                                                                                Attn: Chantal Comtois                                         NotificationPGC-                          Email
                                                                                200 René-Lévesque Blvd W, 9th Fl, East Tower                  AGC.FiscalTax@justice.gc.ca
                                                                                Montreal, QC H2Z 1X4
                                                                                Canada

Core                              Chase Paymentech Solutions, Inc.              c/o Services Blakes Quebec, Inc                                                                         First Class Mail
                                                                                3000-1 Pl Ville-Marie, Ste 3000
                                                                                Montreal, QC H3B 4N8
                                                                                Canada
Core                              Deloitte Restructuring Inc                    Attn: Pierre Laporte                                          pilaporte@deloitte.ca                     First Class Mail
                                                                                Place de la Cité, Tour Cominar                                                                          Email
                                                                                2640 Laurier Blvd, Ste 1700
                                                                                Quebec, QC G1V 5C2
                                                                                Canada



Core                              Deloitte Restructuring Inc                    Attn: Jean-François Nadon                                     jnadon@deloitte.ca                        First Class Mail
                                                                                8 Adelaide East                                                                                         Email
                                                                                8 Adelaide St W, Ste 200
                                                                                Toronto, ON M5H 0A9
                                                                                Canada
Core                              Deloitte Restructuring Inc                    Attn: Jacob Dube-Dupuis                                       jdubedupuis@deloitte.ca                   First Class Mail
                                                                                Attn: Marc-Alexandre Cormier                                  macormier@deloitte.ca                     Email
                                                                                Attn: Jean-François Boucher                                   jeaboucher@deloitte.ca
                                                                                1190 Des Canadiens-de-Montreal Ave, Ste
                                                                                500
                                                                                Montreal, QC H3B 0M7
                                                                                Canada

Core                              Deloitte Restructuring, Inc                   1190 Des Canadiens-de-Montreal Ave, Ste                                                                 First Class Mail
                                                                                500
                                                                                Montreal, QC H3B 0M7
                                                                                Canada
Core                              Dentons Canada                                Attn: Ari Sorek/Roger Simard/Charlotte Dion                   ari.sorek@dentons.com                     First Class Mail
                                                                                1 Pl Ville Marie                                              roger.simard@dentons.com                  Email
                                                                                Bureau 3900                                                   charlotte.dion@dentons.com
                                                                                Montreal, QC H3B 4M7
                                                                                Canada

Notice of Appearance and         Dentons US LLP                                 Attn: Patrick C. Maxcy                                        patrick.maxcy@dentons.com                 Email
Request for Notices                                                             233 S Wacker Dr, Ste 5900
Counsel for the National Bank of                                                Chicago, IL 60606-6361
Canada, Bank of Montreal, The
Toronto-Dominion Bank and
Federation des Caisses
Desjardins du Quebec
Counsel to the Agent and the
Lenders




In re: GROUPE DYNAMITE INC., et al.,                                                                              1
                                            Case 20-12085-CSS                                  Doc 67                  Filed 03/02/21               Page 4 of 5
                                                                                                       EXHIBIT A
                                                                                              Core Notice Parties Service List
                                                                                             Served via the Method Set Forth

           Description                               Name                                        Address                         Fax                       Email                            Method of Service
Notice of Appearance and         Dentons US LLP                               Attn: David F. Cook                                         david.f.cook@dentons.com                 Email
Request for Notices                                                           1900 K St NW
Counsel for the National Bank of                                              Washington, DC 20006
Canada, Bank of Montreal, The
Toronto-Dominion Bank and
Federation des Caisses
Desjardins du Quebec
Counsel to the Agent and the
Lenders
Core                             Federation Des Caisses Desjardins Du         1170 Peel St, Ste 300                                                                                First Class Mail
                                 Que´Bec                                      Montreal, QC H3B 0A9
                                                                              Canada
Core                              Federation des Caisses Desjardins du Quebec 1170 Peel St, Ste 300                                                                                First Class Mail
                                                                              Montreal, QC H3B 0A9
                                                                              Canada
Core                              Groupe Dynamite Inc                         Attn: Liz Edmiston                                          ledmiston@dynamite.ca                    First Class Mail
                                                                              Attn: Mario Petraglia                                       mpetraglia@dynamite.ca                   Email
                                                                              Attn: Christian Roy                                         croy@dynamite.ca
                                                                              Attn: Sarah Paula Brami                                     sbrami@dynamite.ca
                                                                              Attn: Guy Vallières                                         gvallieres@dynamite.ca
                                                                              Attn: Catherine Brisebois                                   cbrisebois@dynamite.ca
                                                                              5592 Ferrier St
                                                                              Mount-Royal, QC H4P 1M2
                                                                              Canada
Core                              Internal Revenue Service                    (via first class mail)                                                                               First Class Mail
                                                                              Attn: Centralized Insolvency Operation
                                                                              P.O. Box 7346
                                                                              Philadelphia, PA 19101-7346

                                                                              (via overnight mail)
                                                                              2970 Market St
                                                                              Ms 5-Q30.133
                                                                              Philadelphia, PA 19104-5016
Core                              KURTZMAN STEADY, LLC                        Attn: Jeffrey Kurtzma                                       kurtzman@kurtzmansteady.com              Email
Notice of Appearance and                                                      401 S. 2nd Street, Suite 200
Request for Notices                                                           Philadelphia, PA 19147
Counsel for Cherry Hill Center,
LLC and WG Park, L.P.
Notice of Appearance and          Law Office of Susan E. Kaufman, LLC         Attn: Susan E. Kaufman                       302-792-7420   skaufman@skaufmanlaw.com                 Email
Request for Notices                                                           919 N Market St, Suite 460
Counsel to the Taubman                                                        Wilmington, DE 19801
Landlords
Notice of Appearance and          Linebarger Goggan Blair & Sampson, LLP      Attn: Elizabeth Weller                       469-221-5003   dallas.bankruptcy@publicans.com          Email
Request for Notices                                                           2777 N Stemmons Fwy, Ste 1000
Counsel to Tarrant County                                                     Dallas, TX 75207
Notice of Appearance and          Linebarger Goggan Blair & Sampson, LLP      Attn: John P. Dillman                        713-844-3503   houston_bankruptcy@publicans.com
Request for Notices                                                           PO Box 3064
Counsel to Harris County and                                                  Houston, TX 77253-3064
Montgomery County
Core                              McCarthy Tétrault LLP                       Attn: Alain Tardif                                          atardif@mccarthy.ca                      First Class Mail
                                                                              Attn: Jocelyn T. Perreault                                  jperreault@mccarthy.ca                   Email
                                                                              Attn: François Alexandre Toupin                             mbourbonnais@mccarthy.ca
                                                                              Attn: Pascale Klees-Themens                                 gfaure@mccarthy.ca
                                                                              Attn: Miguel Bourbonnais                                    fatoupin@mccarthy.ca
                                                                              Attn: Gariel Faure                                          smdemers@mccarthy.ca
                                                                              Attn: Sarah-Maude Demers                                    pkleesthemens@mccarthy.ca
                                                                              1000 De La Gauchetiere St W
                                                                              Montreal, QC H3B 0A2
                                                                              Canada
Core                              National Bank Of Canada                     500 Pl D'Armes, 26th Fl                                     syndication@bnc.ca                       First Class Mail
                                                                              Montreal, QC H2Y 2W3                                                                                 Email
                                                                              Canada
Core                              Norton Rose Fullbright Canada LLP           Attn: Luc Morin                                             luc.morin@nortonrosefulbright.com       First Class Mail
                                                                              Attn: Guillaume Michaud                                     guillaume.michaud@nortonrosefulbright.c Email
                                                                              1 Place Ville Marie, Ste 2500                               om
                                                                              Montreal, QC H3B 1R1
                                                                              Canada
Core                              Office Of The Attorney General              525 W Ottawa St                                             miag@michigan.gov                        First Class Mail
                                                                              P.O. Box 30212                                                                                       Email
                                                                              Lansing, MI 48909
Core                              Office Of The Attorney General              California Dept of Justice                                                                           First Class Mail
                                                                              P.O. Box 944255
                                                                              Sacramento, CA 95814
Core                              Office Of The Attorney General              Attn: Bankruptcy Notices                                                                             First Class Mail
                                                                              Consumer Law Section
                                                                              455 Golden Gate Ave, Ste 11000
                                                                              San Francisco, CA 94102-7004
Core                              Office Of The Attorney General              State of Florida                                                                                     First Class Mail
                                                                              Pl-01 the Capitol
                                                                              Tallahassee, FL 32399-1050
Core                              Office Of The Attorney General              40 Capitol Sq SW                                                                                     First Class Mail
                                                                              Atlanta, GA 30334
Core                              Office Of The Attorney General              100 W Randolph St                                                                                    First Class Mail
                                                                              Chicago, IL 60601
Core                              Office Of The Attorney General              500 S 2nd St                                                                                         First Class Mail
                                                                              Springfield, IL 62701




In re: GROUPE DYNAMITE INC., et al.,                                                                            2
                                             Case 20-12085-CSS                                  Doc 67               Filed 03/02/21                 Page 5 of 5
                                                                                                        EXHIBIT A
                                                                                              Core Notice Parties Service List
                                                                                             Served via the Method Set Forth

          Description                               Name                                         Address                         Fax                       Email                         Method of Service
Core                             Office Of The Attorney General                601 S University Ave                                                                             First Class Mail
                                                                               Carbondale, IL 62901
Core                             Office Of The Attorney General                120 SW 10th Ave, 2nd Fl                                                                          First Class Mail
                                                                               Topeka, KS 66612
Core                             Office Of The Attorney General                700 Capitol Ave, Ste 118                                                                         First Class Mail
                                                                               Frankfort, KY 40601
Core                             Office Of The Attorney General                445 Minnesota St, Ste 1400                                                                       First Class Mail
                                                                               St Paul, MN 55101-2131
Core                             Office Of The Attorney General                9001 Mail Service Ctr                                                                            First Class Mail
                                                                               Raleigh, NC 27699-9001
Core                             Office Of The Attorney General                Rj Hughes Justice Complex                                                                        First Class Mail
                                                                               25 Market St, Box 080
                                                                               Trenton, NJ 08625-0080
Core                             Office Of The Attorney General                The Capitol                                                                                      First Class Mail
                                                                               Albany, NY 12224-0341
Core                             Office Of The Attorney General                313 NE 21st St                                                                                   First Class Mail
                                                                               Oklahoma City, OK 73105
Core                             Office Of The Attorney General                Oregon Dept of Justice                                                                           First Class Mail
                                                                               1162 Court St NE
                                                                               Salem, OR 97301-4096
Core                             Office Of The Attorney General                P.O. Box 12548                                                                                   First Class Mail
                                                                               Austin, TX 78711-2548
Core                             Office Of The Attorney General                1125 Washington St SE                                                                            First Class Mail
                                                                               P.O. Box 40100
                                                                               Olympia, WA 98504-0100
Core                             Office Of The U.S. Trustee                    Attn: T. Patrick Tinker                                    patrick.tinker@usdoj.gov              First Class Mail
                                                                               844 King St, Ste 2207                                                                            Email
                                                                               P.O. Box 35
                                                                               Wilmington, DE 19801
Notice of Appearance and         Oklahoma County Treasurer                     Attn: Gretchen Crawford                     405-713-1685   grecra@oklahomacounty.org             Email
Request for Notices                                                            320 Robert S.Kerr, Rm 505
Counsel for Oklahoma County                                                    Oklahoma City, OK 73102
Treasurer
Core                             Paysafe Merchant Services, Inc.               3500 De Maisonneuve Blvd W                                                                       First Class Mail
                                                                               Westmount, QC H3B 4N8
                                                                               Canada
Core                             Securities And Exchange Commision             Attn: Mark Berger, Regional Dir                                                                  First Class Mail
                                                                               Brookfield Pl
                                                                               200 Vesey St, Ste 400
                                                                               New York, NY 10281-1022
Core                             Securities And Exchange Commision             100 F St Ne                                                                                      First Class Mail
                                                                               Washington, DC 20549
Notice of Appearance and         Simon Property Group                          Attn: Ronald M. Tucker                                     rtucker@simon.com                     Email
Request for Notices                                                            225 W Washington St
Counsel for Simon Property                                                     Indianapolis, IN 46204
Group
Core                             Syrus Reputation                              Attn: Alain Bergeron                                       abergeron@syrusreputation.com         First Class Mail
                                                                               Attn: Audrey Marcil-Labelle                                mcrevier@syrusreputation.com          Email
                                                                               Attn: Constance Leonard-Tessier                            cleonardtessier@syrusreputation.com
                                                                               Attn: Myriam Crevier                                       amarcillabelle@syrusreputation.com
                                                                               300 Leo-Pariseau St, 18th Fl
                                                                               Montreal, QC H2X 4B3
                                                                               Canada
Notice of Appearance and         The Taubman Company                           Attn: Andrew S. Conway                      248-258-7481   aconway@taubman.com                   Email
Request for Notices                                                            200 E Long Lake Rd, Ste 300
Counsel for the Taubman                                                        Bloomfield Hills, MI 48304
Landlords
Core                             The Toronto Dominion Bank                     1350 Rene-Levesque Blvd W, 7th Fl                                                                First Class Mail
                                                                               Montreal, QC H3G 1T4
                                                                               Canada
Core                             The United States Attorney'S Office For The   Attn: David C. Weiss                                                                             First Class Mail
                                 District Of De                                1007 Orange St, Ste 700
                                                                               P.O. Box 2046
                                                                               Wilmington, DE 19899-2046
Core                             U.S. Customs And Border Protection            Attn: Joy Marie Virga                                      joymarie.virga@cbp.dhs.gov            First Class Mail
                                                                               90 K St NE, 10th Fl                                                                              Email
                                                                               Washington, DC 20229-1177
Core                             U.S. Customs And Border Protection            1300 Pennsylvania Ave NW                                                                         First Class Mail
                                                                               Washington, DC 20229
Notice of Appearance and         Wilmorite                                     Attn: Judith Labombarda                                                                          First Class Mail
Request for Notices                                                            1265 Scottsville Rd
Counsel to Eastview Mall, LLC                                                  Rochester, NY 14624




In re: GROUPE DYNAMITE INC., et al.,                                                                             3
